UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4492


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

VERONICA LEVONNE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00451-WO-1)


Submitted:   December 16, 2014            Decided:   December 19, 2014


Before WILKINSON, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender, Winston-Salem,   North
Carolina, for Appellant. Stephen Thomas Inman, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Veronica Levonne Jones appeals from her conviction and

thirty-nine month sentence imposed pursuant to her guilty plea

to filing false tax returns and aggravated identity theft.                                   On

appeal,    counsel        has    filed    a        brief     pursuant     to     Anders      v.

California,     386 U.S. 738    (1967),      averring      that    there      are    no

meritorious     issues       for    appeal     but     questioning        whether     Jones’

sentence     was    greater        than   necessary          to   meet    the     goals      of

sentencing.         The    Government         has    declined      to     file    a   brief.

Although informed of her right to do so, Jones has declined to

file a pro se supplemental brief.                   We affirm.

            Jones     contends         that   her     fifteen-month        sentence         for

filing false tax returns is substantively unreasonable because

it   is   greater     than      necessary     to     accomplish     the     goals     of     18

U.S.C. § 3553(a) (2012).                She avers that, given the mandatory

two-year, consecutive sentence on the identity theft charges and

her mitigating circumstances, the sentence was too harsh.                                    We

review a sentence for reasonableness, applying “a deferential

abuse of discretion standard.”                 Gall v. United States, 552 U.S.
38, 41 (2007).        We examine the substantive reasonableness of the

sentence under “the totality of the circumstances.”                            Id. at 51.

            A   sentence        “within       or    below     a   properly       calculated

Guidelines      range      is      presumptively           reasonable     [on     appeal].”

United States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert.

                                              2
denied, 135 S. Ct. 421 (2014).                    The defendant bears the burden

to    rebut   this    presumption        “by      showing     that    the   sentence     is

unreasonable when measured against the . . . § 3553(a) factors.”

Id.     In evaluating the sentence for an abuse of discretion, this

court     “give[s]        due     deference        to   the    [d]istrict         [c]ourt’s

reasoned and reasonable decision that the § 3553(a) factors, on

the whole, justified the sentence.”                     Gall, 552 U.S. at 59-60.

              Considering         the   totality        of    the    circumstances,      we

conclude that Jones cannot rebut the presumption of substantive

reasonableness accorded to her within-Guidelines sentence.                               To

the extent Jones attacks the district court’s failure to give

more     weight      to     her     mitigating          circumstances,       the      court

considered Jones’ lengthy oral argument requesting a 12-15 month

sentence and noted the mitigating concerns, but declined to vary

her sentence after weighing all the factors in the case.                                The

court found that the totality of the circumstances warranted the

most lenient sentence within the Guidelines range but did not

warrant a variance.             Given the district court’s consideration of

the relevant § 3553(a) factors and the fact that the imposed

sentence      fell    within        Jones’        requested     range,      the    court’s

decision was not an abuse of discretion.

              In accordance with Anders, we have reviewed the entire

record in this case for meritorious issues and have found none.

Accordingly, we affirm Jones’ convictions and sentence.                                This

                                              3
court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further   review.     If    the   client   requests       that   a   petition   be

filed,    but   counsel    believes   that   such     a    petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.         Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4